Citation Nr: 1130639	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right ankle condition.

2. Entitlement to service connection for lumbosacral strain. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from May 1979 to April 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. A hearing was held before a Hearing Officer at the RO in September 2004. 

There was initially some confusion regarding the procedural status of the current issues on appeal which has since been resolved. In September 2000, the Veteran had filed a timely Notice of Disagreement (NOD) with the July 2000 rating decision denying, in pertinent part, service connection for a right ankle condition and lumbosacral strain. The RO did not then immediately issue a Statement of the Case (SOC), however, as is the next logical step in the appellate process. See 38 C.F.R.              §§ 19.29, 20.200 (2010). The Board recognized this oversight on the part of the RO and in March 2006 remanded both claims in question for initial issuance of a SOC. See Manlincon v. West, 12 Vet. App. 238 (1999). Thereafter, the RO issued a January 2008 SOC on the disputed matters, and the Veteran perfected his appeal through a February 2008 VA Form 9 (Substantive Appeal). Accordingly,                   the Veteran's claims are now properly before the Board.

The Veteran has voluntarily withdrawn various claims during pendency of    the appeal.  These include claims for service connection for a dental disorder, and a bilateral knee disorder. Hence, those matters are no longer before the Board. See 38 C.F.R. § 20.204 (2010). 

Previously, the Veteran had requested a Travel Board hearing before a Veterans Law Judge, but cancelled this proceeding in advance of the scheduled hearing date. See 38 C.F.R. § 20.704(e) (2010).

The Board notes that the Veteran had at one time sought representation from a private attorney regarding another issue.  The indication from the records on file is that the Veteran wishes to proceed with his appeal as to the two issues addressed herein without representation. In February 2008, the Veteran provided a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing a private attorney as his designated representative. Careful review of this document, however, reveals that the VA Form 21-22a further included language from the Veteran with a proviso for "limitation of representation" to a single claim - the claim for service connection for a bilateral knee disorder. That particular claim has since been withdrawn from appeal; all that remains are claims for service connection for a right ankle condition, and lumbosacral strain. On May 10, 2011, the Board sent the Veteran correspondence indicating that it was unclear as to his wishes for representation and asking whether he wanted his private attorney to represent him on the two issues remaining on appeal. The Board's letter requested that the Veteran either confirm the authority of the private attorney to provide representation, or indicate that he would proceed without representation.  The correspondence ended with the following sentence: "If we have not heard from you, or from your new representative, within 30 days of the date of this letter, we will assume that you wish to represent yourself and we will resume our review of your appeal.  Neither the Veteran nor a representative responded within 30 days.  The Veteran never responded to this letter. It was sent to the Veteran's most recent address of record, and the Board therefore can only presume he received it. Given the Veteran's nonresponse to the Board's inquiry, and the existing status of his representation agreement which is inadequate to assign representation for the two issues addressed herein, the Board must further presume that the Veteran does not wish to have representation in these matters, and therefore will decide this case accordingly without the representation by private counsel. 

Presently, by this decision, the Board denies service connection for a right ankle condition. The issue of entitlement to service connection for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 



FINDINGS OF FACT

1. There is no current confirmed diagnosis of a current right ankle disability.

2. Even assuming the disorder claimed presently manifests, the competent and probative evidence weighs against finding that a right ankle disability was incurred or aggravated during service.


CONCLUSION OF LAW

The criteria are not met to establish service connection for a right ankle condition. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);         38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from November 2007, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures        to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Meanwhile, an addendum to the VCAA correspondence informed the Veteran regarding both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the VCAA notice correspondence was sent well after issuance of the July 2000 rating decision adjudicating the claim now before the Board, and thus technically was untimely. The Board notes however, that the VCAA was not even in existence at the time of the original July 2000 rating decision on appeal. Moreover, regardless of any timing of notice error, the Veteran has had an opportunity to respond to the subsequent issued VCAA notice letter in advance of the January 2008 Statement of the Case (SOC) denying his claim, as the most recent adjudicative document on file. There also is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs),            VA outpatient records, and arranging for the Veteran to undergo VA Compensation and Pension examination on two occasions. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). In support of his claim, the Veteran provided private treatment records, and several personal statements. He was previously scheduled to attend a Travel Board hearing, but cancelled in advance of the hearing date. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances,           no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Veteran's service treatment history is wholly absent mention of right ankle symptoms, complaints, injury, or medical diagnosis, including upon his March 1992 examination for purposes of separation. There is mention therein of left ankle sprain while playing recreational sports, but again no reference to any similar injury on the right side.

The Veteran's September 2000 NOD with the original denial of his claim, stated the belief that his overall physical condition was the direct residual effect of rappelling from elevated locations in the capacity of training fellow soldiers in the proper techniques of rappelling. Through July 2004 hearing testimony, the Veteran has also since clarified that while in service he was an infantry sergeant and instructor at the 101st Airborne Air Assault School Division, and specifically was an instructor for rappelling out of helicopters 90 feet in the air, and off a 35 foot tower. He stated that the instruction process required him to perform numerous rappelling exercises himself.

The Veteran underwent a VA Compensation and Pension examination in July 2001, during which he reported then having some stiffness of the right and left ankles.    He described a history of multiple rappel jumps in service, and reported a history of the right ankle being fractured and/or sprained in 1981, and treated in a cast. The only complaint now in either ankle was some stiffness after returning from a day's work. He did not complain of weakness, swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance. He was not under any treatment.                 He did not have any flare-ups, or use corrective shoes or sturdy boots. The Veteran had not had any surgeries. A physical examination was completed, including x-rays which were normal. The diagnosis was, in relevant part, history of sprain and/or fracture, right ankle recovered, with no abnormality on examination.

In November 2007, the Veteran's spouse provided a statement on the Veteran's behalf indicating that the Veteran's back, knee and ankle problems all started overseas shortly after he left the military, and that he had been in a severe state of impairment for the past 15 years. According to the author of the statement, the problem with the Veteran's ankles continuously made his feet swell, to the extent that it was hard for him to walk. It was stated that there were days that the Veteran was barely able to move due to the combined effect of his conditions, and that medication did not help. 

Another VA medical examination was completed in November 2007. The Veteran reported that he injured both his ankles playing softball in service. The VA examiner objectively noted that entries in the STRs indicated a sprain on the left side, but not a right ankle sprain. Following a further medical history review, and physical exam, the diagnosis was of sprained left ankle with residuals, and right ankle sprain not found on examination. The VA examiner further opined that        "the Veteran's current day left ankle condition is as likely as not secondarily caused by sprain initially incurred don active duty and ...it is less likely than not that             the Veteran's current day right ankle had a causal relationship to service time."

On review of the foregoing, the Board finds that the competent and probative medical evidence does not warrant establishing service connection for a right ankle condition. Particular emphasis must be given, at the outset, to the lack of a clear indication of current disability in this case. The finding of a current disability is indeed the cornerstone of a valid claim for service connection. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). In this case, on repeated VA Compensation and Pension examinations in 2001 and 2007, the Veteran never definitively had a right ankle condition. The first time, his history of right ankle sprain was deemed "resolved." The second exam report simply stated that no right ankle sprain was found. Nor do VA or private outpatient treatment reports provide any further evidentiary support in this regard. Without competent indication of a present disability for which service connection can be established, the Veteran simply cannot prevail in this instance. 

The Board emphasizes that it has given due consideration to the Veteran's assertions on having had the claimed condition. Under certain circumstances,             a claimant may competently allege having a disability, pending confirmation by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In this instance, however, on two separate occasions VA examination has effectively ruled out any right ankle pathology, and this medical evidence stands as ultimately the most definitive, particularly as the claimed condition is one not readily diagnosable by lay observation alone. Thus, there is a distinct absence of clear indication of a current right ankle disability or pathology in any regard.

Evening assuming for the moment that there is some variety of current right ankle pathology, it warrants mention that there is not compelling indication of any linkage between a claimed right ankle problem, and an incident of military service. For this claim to have the possibility of prevailing, there must also exist competent evidence of a causal nexus between the current disability and military service. The presence of a causal nexus to service is another essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). The requisite causal nexus to service        has not been proven, however, beginning with the fact that there is no documentary evidence on file of in-service right ankle injury. The Veteran is still competent to assert lay observations of in-service injury -- that said, he never does point out an actual precipitating injury. His statements regarding any injury incurred from rappelling exercises is generally limited to claimed knee and back problems. Unfortunately, there is little to proceed on as to any in-service injury of the right ankle. The medical evidence post-service is similarly lacking in seeking treatment for the problem. There is the Veteran's spouse's statement which offers some indication of continuity of symptomatology since service. Overall, however, given the veritable lack of documented or specific reported in-service right ankle injury, there is limited if any basis to attempt to connect the claimed condition to military service.

This all notwithstanding, the primary basis upon which the Board denies service connection in this case is the lack of competent and probative evidence of the current disability claimed. 

For this reason, the Board is denying service connection for a right ankle condition.
The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for a right ankle condition is denied. 






REMAND

The Board finds that further development is required of the claim remaining for service connection for lumbosacral strain, prior to issuance of a decision on this matter.

The service treatment history includes a January 1987 clinical record indicating that the Veteran went on sick call for a day due to low back pain. On further medical evaluation, he complained of lower back pain for three days that had been constant. There was no trauma reported. He had gone on a six mile road march the day prior. Objectively, the Veteran was in no acute distress. There was tenderness to palpation in the lumbar paravertebral area, but with full range of motion. The assessment was of lumbosacral strain, and the Veteran was given a temporary profile of five days. Meanwhile, upon the Veteran's March 1992 military separation examination,           he checked the appropriate designation for "recurrent back pain." There was no objective finding by the evaluating physician on separation regarding a lower back condition.

The Veteran underwent VA Compensation and Pension examination of the spine in July 2001. He reported a history between the years of 1984 and 1985 of as many as 100 rappel jumps in a week of training, instruction and demonstration, and stated that he believed the stiffness he felt in his back was related. An objective physical exam was completed, including x-rays. The diagnosis ultimately given was of a history of stiffness of the back, but with a normal examination. The VA examiner commented that whether or not the Veteran had present back stiffness derived from the service, the Veteran had no residual functional abnormalities on the examination. Thus, an opinion on the etiology of a back condition was deferred, because at that time there was no clear diagnosis to be given to start with.

On VA re-examination of October 2004, the Veteran's reported medical history was limited to his present back symptomatology, with no account of events from military service. This time, after physical examination, the diagnosis was of lumbosacral strain with residuals. As to the question of etiology, the VA examiner commented that there was only one incident of back problems in the STRs, dated January 1987, while there was nothing mentioned concerning a back condition at separation in 1992. According to the examiner, in the absence of such documentation, it was not possible to related the Veteran's current problems to his problems in service without resort to unfounded speculation.

On re-examination in November 2007, the reported history again was limited to an account of present back symptomatology, without reference to military service. Following objective physical examination, the diagnosis was lumbosacral strain. Furthermore, in the opinion of the examiner it was less likely than not that                the Veteran's existing low back condition had a causal relationship to the Veteran's in-service lumbosacral strain where he had one entry in his STRs. 

The Board upon survey of the foregoing medical opinions finds that while the latter two have addressed the question of etiology of lumbosacral strain, neither has fully considered the Veteran's competent assertions of in-service injury. Through hearing testimony and other sources, the Veteran indicates that during service for a period of approximately a year he was an instructor at the 101st Airborne Air Assault School Division, involving rappelling out of helicopters 90 feet in the air and off a 35 foot tower. He states that the instruction process required him to perform numerous rappelling exercises himself, placing stress on his back and other joint areas. There is no direct documentation of injury while training in rappelling, but that is inapposite, because the Veteran's lay assertions of in-service injury are found both competent and credible. See e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). In this regard, the Veteran is documented to have served 12 years with an infantry unit, and to have required a jump school physical in 1984, so the Board accords probative weight to his detailed assertions of participation in rappelling training.

At this stage, a new VA examination is needed that provides an opinion on the likely cause of lumbosacral strain, and whether it is service-related, taking into account the complete history of duty assignments during service. See 38 U.S.C.A.   § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  
 
Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination to ascertain the etiology of a  back disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that                the Veteran has a low back condition, previously diagnosed as lumbosacral strain. The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that                the Veteran's diagnosed back disorder is etiologically related to active military service, considering the documented service medical history as well as                    the Veteran's own competent assertions of in-service injury as an instructor for how to perform rappelling exercises. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).
3. Thereafter, the RO/AMC should readjudicate the claim for service connection for lumbosacral strain, in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


